Case 6:19-bk-20644-MH   Doc 2 Filed 12/06/19 Entered 12/06/19 16:55:03   Desc
                        Main Document    Page 1 of 15
Case 6:19-bk-20644-MH   Doc 2 Filed 12/06/19 Entered 12/06/19 16:55:03   Desc
                        Main Document    Page 2 of 15
Case 6:19-bk-20644-MH   Doc 2 Filed 12/06/19 Entered 12/06/19 16:55:03   Desc
                        Main Document    Page 3 of 15
Case 6:19-bk-20644-MH   Doc 2 Filed 12/06/19 Entered 12/06/19 16:55:03   Desc
                        Main Document    Page 4 of 15
Case 6:19-bk-20644-MH   Doc 2 Filed 12/06/19 Entered 12/06/19 16:55:03   Desc
                        Main Document    Page 5 of 15
Case 6:19-bk-20644-MH   Doc 2 Filed 12/06/19 Entered 12/06/19 16:55:03   Desc
                        Main Document    Page 6 of 15
Case 6:19-bk-20644-MH   Doc 2 Filed 12/06/19 Entered 12/06/19 16:55:03   Desc
                        Main Document    Page 7 of 15
Case 6:19-bk-20644-MH   Doc 2 Filed 12/06/19 Entered 12/06/19 16:55:03   Desc
                        Main Document    Page 8 of 15
Case 6:19-bk-20644-MH   Doc 2 Filed 12/06/19 Entered 12/06/19 16:55:03   Desc
                        Main Document    Page 9 of 15
Case 6:19-bk-20644-MH   Doc 2 Filed 12/06/19 Entered 12/06/19 16:55:03   Desc
                        Main Document   Page 10 of 15
Case 6:19-bk-20644-MH   Doc 2 Filed 12/06/19 Entered 12/06/19 16:55:03   Desc
                        Main Document   Page 11 of 15
Case 6:19-bk-20644-MH   Doc 2 Filed 12/06/19 Entered 12/06/19 16:55:03   Desc
                        Main Document   Page 12 of 15
Case 6:19-bk-20644-MH   Doc 2 Filed 12/06/19 Entered 12/06/19 16:55:03   Desc
                        Main Document   Page 13 of 15
Case 6:19-bk-20644-MH   Doc 2 Filed 12/06/19 Entered 12/06/19 16:55:03   Desc
                        Main Document   Page 14 of 15
Case 6:19-bk-20644-MH   Doc 2 Filed 12/06/19 Entered 12/06/19 16:55:03   Desc
                        Main Document   Page 15 of 15
